Citation Nr: 0525354	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04 18-493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder and schizophrenia, and including whether the claim 
may be granted.


REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The appellant had active duty from November 1981 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the New 
Orleans, Louisiana ,  Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO certified this matter as involving the appellant's 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) as an original claim.  However, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue. 38 C.F.R. § 19.35.    

The record reflects that by rating decision dated in November 
1992, service connection for PTSD and for schizophrenia was 
denied.  The appellant did not file a notice of disagreement 
as to the November 1992 rating decision, and it is therefore 
final, absent the submission of "new and material" 
evidence, as is discussed below.
Because the Board must undertake a separate review of the new 
and material evidence issue, its discussion is set forth 
below.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996). 


FINDINGS OF FACT

1.  The appellant has been advised of what evidence would 
substantiate her claim.

2.  Presumed credible, evidence submitted since a November 
1992 rating decision denying service connection for PTSD and 
for schizophrenia raises a reasonable possibility of 
substantiating the claim, and by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

3.  PTSD and schizophrenia were not incurred in or as a 
result of any incident of active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD and 
schizophrenia is reopened. 38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The criteria for the establishment of service connection 
for PTSD and schizophrenia are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
appellant's petition to reopen her claim, the Board must 
first determine whether the appellant has been apprised of 
the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claim; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application to reopen the claim denied in November 
1992 was received in September 2002.  The record reflects 
that following receipt of the appellant's application, the 
appellant was advised of what evidence would substantiate the 
claims by letter dated in October 2002.  The appellant 
responded by letter dated the same month that she had no 
further evidence to submit.  The RO conducted a de facto 
reopening of the claim in May 2003 and denied the claim on 
its merits.  

Thus, VA has complied with both the timing and purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim, and conducted 
appropriate medical inquiry.  38 U.S.C.A.§ 5103A (a),(b), (c) 
and (d).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

Reopening of the Claim

As noted, the appellant seeks to reopen her claim for PTSD, 
and obtain service connection for the disorder.  The claim 
was last denied by rating decision dated in November 1992.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994); 
Stanton v. Brown, 5 Vet. App. 563, 566-567 (1993).  If the 
claim is reopened upon the receipt of new and material 
evidence, its merits are decided on a de novo basis.  38 
U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).  That amendment applies in this case as the 
appellant's claim to reopen was filed in September 2002.  As 
previously, "new" evidence is that which was not previously 
of record.  However, by "material" is meant that the 
evidence raise a reasonable possibility of substantiating the 
claim, and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  As previously, the credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The record reflects that at the time of the November 1992 
denial of the appellant's claim, the evidence of record 
included the appellant's service medical records.  These 
reflected that the appellant was hospitalized for five days 
in January 1984 and treated for an alkali burn of her mouth 
and for an adjustment disorder with a depressed mood.  The 
record of hospitalization showed that the appellant had 
reported being forced, by her boyfriend, to drink a drain 
cleaner.  One year later, the appellant was noted to have 
"mild anxiety" during a mental health screening.  



In August 1992, the appellant underwent a VA PTSD examination 
and a separate psychological evaluation.  Although she was 
noted to have a "provisional" diagnosis of PTSD, the 
disorder was ruled out in both examinations.  Instead, both 
examinations resulted in diagnoses of schizophrenia.  While 
the PTSD examination did not relate the diagnosed 
schizophrenia to any incident of military service, the 
separate psychological evaluation specifically found that the 
appellant had no service-related psychological disorder.  

In support of her petition to reopen her claim, the appellant 
has submitted various medical records and others having been 
obtained, all reflecting that she is being treated for PTSD.  
Clearly, such evidence raises a reasonable possibility of 
substantiating the claim, and when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - i.e., whether the 
appellant has PTSD that is related to military service.  
Accordingly, the claim is reopened.

The Merits of the Claim

Having carefully considered all of the evidence of record, 
the Board is of the opinion that its preponderance is clearly 
against the claim, and the appeal will be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  The 
diagnosis must be made in accordance with the provisions of 
the Diagnostic and Statistical Manual, 4th Edition (DSM-4).   
38 C.F.R. § 3.304(f).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").   

As noted, the appellant is being treated for PTSD.  However, 
apart from the treatment records, which indicate the basis of 
such medical care primarily as the appellant's history, a 
comprehensive VA medical examination in March 2003 
specifically ruled out a diagnosis of PTSD.  The examiner 
noted that he had reviewed the appellant's VA claims folder, 
and conducted both an extensive interview and review of the 
appellant's medical records.  The examiner reported that the 
appellant had a major depressive disorder which was in 
partial remission and a personality disorder.  The examiner 
specifically noted that while the appellant had a Global 
Assessment of Functioning (GAF) Score indicating moderate 
symptoms, the score was due to a non-service-connected 
disorder.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); (Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
DSM-4).  Critically, the examiner also specifically noted 
that the appellant did not meet the DSM-4 criteria for a 
diagnosis of PTSD.

Thus, the appellant is not shown to have PTSD, or any other 
psychiatric disorder that is related to any incident of 
military service.  Because the preponderance of the evidence 
is against the claim, service connection is denied. 


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim is granted.  To this extent only, the 
claim is allowed.

Service connection for PTSD and schizophrenia is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


